 
 
I 
111th CONGRESS
2d Session
H. R. 5055 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Ms. Fudge (for herself, Mr. Towns, Mr. Johnson of Georgia, and Mr. Rush) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide funds for Pell Grants by amending title IV of the Higher Education Act of 1965. 
 
 
1.Short title; purpose 
(a)Short titleThis Act may be cited as the College Debt Swap Act of 2010. 
(b)PurposeThe purposes of this Act are to provide additional funds for Pell Grants, and to establish a temporary private education loan debt consolidation program to assist eligible borrowers in refinancing all or a portion of their private education debt as Federal Direct Consolidation Loans. 
IConsolidation of Private Education Loans 
101.Consolidation of private education loansSection 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended— 
(1)by striking A borrower; and inserting the following: 
 
(1)In generalA borrower;  
(2)by inserting , including any loan made under part B and first disbursed before July 1, 2010, and any loan described in paragraph (2), after section 428C(a)(4);  
(3)by striking the third sentence; and  
(4)by adding at the end the following new paragraph: 
 
(2)Consolidation of private education loans as a Federal Direct Consolidation Loan 
(A)In generalNotwithstanding any other provision of law, a borrower who meets the eligibility criteria described in paragraph (1) and subparagraph (B) of this paragraph may be eligible to obtain a Federal Direct Consolidation loan under this paragraph that— 
(i)shall include an eligible private education loan; and 
(ii)may include a loan described in section 428C(a)(4).  
(B)Eligible borrowerA borrower of an eligible private education loan is eligible to obtain a Federal Direct Consolidation Loan under this paragraph if the borrower— 
(i)is not in default on a loan made, insured, or guaranteed under this title or in default (as such term is defined in section 435(l)) on any eligible private education loan that the borrower is seeking to consolidate under this paragraph, except that a borrower who entered such default at any time during the period beginning on December 1, 2007, through December 31, 2009, due to an economic hardship (as such term is defined in section 435(o)), as determined by the Secretary, shall not be ineligible under this clause;  
(ii)was— 
(I)at any time on or after July 1, 1994, and before July 1, 2010, enrolled as an undergraduate, graduate, or professional student who was eligible to borrow a loan under section 428H or a Federal Direct Unsubsidized Stafford Loan; or 
(II)at any time on or after July 1, 2006, and July 1, 2010, enrolled as a graduate or professional student who was eligible to borrow a loan under section 428B or a Federal Direct PLUS loan; 
(iii)borrowed at least one eligible private education loan for a period of enrollment described in clause (ii);  
 (iv) is in— 
(I)repayment status on the eligible private education loan that the borrower is seeking to consolidate under this paragraph; or 
(II)a grace period preceding repayment on such loan;  
(v)does not have an adverse credit history, as such term is defined by the Secretary, by regulation, with respect to Federal Direct PLUS loans; and 
(vi)has not previously obtained a Federal Direct Consolidation Loan under this paragraph. 
(C)Definition of eligible private education loanFor purposes of this paragraph, the term eligible private education loan means a private education loan (as such term is defined in section 140 of the Truth in Lending Act (15 U.S.C. 1650)) that was disbursed to a borrower on or after July 1, 1994, and before July 1, 2010.  
(D)Amount that may be consolidatedThe aggregate maximum amount of eligible private education loans that may be consolidated by a borrower under this paragraph is— 
(i)for loans made to a borrower for a period of enrollment described in subparagraph (B)(ii)(I), an amount equal to the amount of outstanding principal, accrued interest, and related fees and costs (as determined by the Secretary) owed by the borrower on eligible private education loans, except that the outstanding principal on the eligible private education loans shall not exceed— 
(I)the maximum aggregate amount of loans under section 428H, as of the date of the enactment of the College Debt Swap Act of 2010— 
(aa)for an undergraduate dependent student, if the borrower was enrolled as an undergraduate dependent student during the period of enrollment; 
(bb)for an undergraduate independent student, if the borrower was enrolled as an undergraduate independent student during the period of enrollment; or 
(cc)for a graduate or professional student, if the borrower was enrolled as a graduate or professional student during the period of enrollment;minus 
(II)the aggregate amount of loans under section 428H and Federal Direct Unsubsidized Stafford Loans borrowed by the borrower for such period of enrollment; plus 
(ii)for loans made to a borrower for a period of enrollment described in subparagraph (B)(ii)(II), an amount equal to— 
(I)the total outstanding principal, accrued interest, and related fees and costs (as determined by the Secretary) owed by the borrower on eligible private education loans; minus 
(II)the aggregate amount of loans under section 428B and Federal Direct PLUS loans borrowed by the borrower for such period of enrollment.  
(E)Interest rateNotwithstanding subsection (b), a Federal Direct Consolidation loan made under this paragraph shall bear interest at an annual rate on the unpaid principal balance of the loan that is the weighted average, rounded to the nearest higher one-eighth of 1 percent, of— 
(i)for loans consolidated under this paragraph that were made to a borrower for a period described in subparagraph (B)(ii)(I), the interest rate for a Federal Direct Unsubsidized Stafford Loan for which the first disbursement is made on the date of enactment of the College Debt Swap Act of 2010; and 
(ii)for loans consolidated under this paragraph that were made to a borrower for a period described in subparagraph (B)(ii)(II), the interest rate for a Federal Direct PLUS loan for which the first disbursement is made on the date of enactment of the College Debt Swap Act of 2010. 
(F)Payment to the holder 
(i)SecretaryFor each eligible private education loan that a borrower is consolidating under this paragraph, the Secretary shall make a payment to the holder of such loan that is equal to the amount of such loan, in whole or in part, based on the amount (all or a portion) of such loan the borrower consolidated under this paragraph. 
(ii)HolderUpon receipt of a payment described in clause (i), a holder shall discharge the liability on the loan (in whole or in part, based on the amount of the payment) for which such payment was made. 
(G)Outreach activities required 
(i)In generalThe Secretary shall conduct outreach activities described in clause (ii) to inform and educate students and their families about the temporary private education loan consolidation program under this paragraph. 
(ii)Required components of outreachThe Secretary shall provide for the broad dissemination of information on the program under this paragraph by— 
(I)operating and maintaining an Internet website through which individuals may obtain information on changes made to the program; 
(II)developing and disseminating information to alumni of undergraduate, graduate, and professional schools who may be eligible for the program; 
(III)providing assistance to institutions of higher education to educate graduates on the availability of the program; and 
(IV)ensuring that all outreach efforts are developed using plain language and are culturally- and language-appropriate. 
(iii)Use of other entitiesIn carrying out this subparagraph, the Secretary may work with other appropriate entities to facilitate the dissemination of information under this subparagraph and provide assistance as described in this subparagraph. 
(H)Authorization and appropriationThere are authorized to be appropriated, and there are appropriated, such sums as may be necessary to carry out this paragraph. The amounts made available under this subparagraph shall remain available until June 30, 2012.  
(I)Period of authorityThe authority to make Federal Direct Consolidation loans under this paragraph shall begin 30 days after the date of the enactment of the College Debt Swap Act of 2010 and shall expire on June 30, 2012.   . 
102.Conforming amendmentSection 428C(a)(3)(B)(i)(V) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)(B)(i)(V)) is amended— 
(1)by striking or at the end of item (bb); 
(2)by striking the period at the end of item (cc) and inserting ; or; and  
(3)by adding at the end the following: 
 
(dd)for the purpose of consolidating an eligible private education loan under section 455(g)(2), whether such loan is consolidated only with other eligible private education loans or consolidated with loans described in paragraph (4).. 
IIInvesting in Students 
201.Federal Pell GrantsSection 401(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(8)) is amended by adding at the end the following: 
 
(G)Additional funds for fiscal years 2011 and 2012In addition to any amounts appropriated under subparagraph (A) and any other amounts appropriated to carry out this section, there are authorized to be appropriated, and there are appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out subparagraph (B) of this paragraph, $4,000,000,000 for fiscal year 2011 and 2012.. 
 
